Title: To Benjamin Franklin from “une Personne Honneste,” 25 December 1776
From: “une Personne Honneste”
To: Franklin, Benjamin


Ce 25 Xbre 1776
Une personne honneste, et dont le nom ne serait pas connu de Monsieur le docteur franclin, aurait un service a Luy demander, et pour cela le suplie de Luy Mander quel heure dans la matiné, elle pourait parler à monsieur franclin de vendredy ou de samedy, c’est une personne qui demeure a la campagne et qui vousdrait bien ne pas faire un voyage inutile.
 
Addressed: A / Monsieur / Monsieur Le docteur franclin / a lhotel d’antragues, rüe de / Luniversité, faubourg st germain
